I should like to begin by congratulating 
Mr. Stoyan Ganev on his election to the presidency of the forty-seventh 
session of the General Assembly. I am certain that under his guidance this 
session will prove to be a very fruitful one. 
To your predecessor, Mr. Samir Shihabi of Saudi Arabia, I would like to 
express my delegation's appreciation for the manner in which he conducted the 
work of the forty-sixth session and for his personal efforts to strengthen the 
role of the General Assembly. 
The election of the Secretary-General, Mr. Boutros Boutros-Ghali, is of 
particular satisfaction to Cape Verde. I am certain that, under his 
leadership, the Organization will be able to face its responsibilities at a 
moment when fundamental changes are taking place in the world arena towards a 
more just order and the aspirations of mankind. 
I welcome the 13 new Members of the Organization recently admitted and am 
certain that their admission will enrich our collective dialogue in the search 
for solutions to the international problems that affect us all. The principle 
of universality of the United Nations has thus gained more expression. 
I hope that countries still under foreign occupation will, in the 
not-too-distant future, also join the community of nations represented here. 
Among the countries still under colonial occupation is East Timor. Historical 
and cultural ties link us with the people of that Territory under foreign 
occupation. 
My country sincerely hopes the ongoing negotiations between Portugal and 
Indonesia under the auspices of the Secretary-General, as mandated by the 
General Assembly, will produce positive results which will make it possible in 
the near future for the people of East Timor to exercise its inalienable right 
to self-determination. 
The Assembly welcomed with enthusiasm the end of the cold war which put 
an end to the spectre of a nuclear holocaust and the policies of bloc 
rivalry. Cape Verde, together with many other countries, has great hopes for 
the new era announced by the end of the cold war. We hope that this new era 
will be dominated by peace ‚Äûn the world, cooperation among countries, global 
respect for human rights and democratic values and by renewed efforts in the 
field of economic development. 
If, on the one hand, the end of the cold war has given rise to an 
international political environment of great optimism concerning our 
collective future, it has, on the other, allowed conflicts to come into the 
open, the negative effects of which are of great concern to us all consuming, 
as they do, energies and resources so necessary to the economic and social 
development of countries a prerequisite for peoples to attain their 
aspirations for progress and well-being. 
The redefinition of the political geography and the newly 
institutionalized democracies in Eastern Europe are, without doubt, a 
political event of major magnitude, the positive effects of which on the 
international scene are already being felt. Nevertheless, the open conflicts 
which seem to proliferate in that part of the world give rise to serious 
concern about their negative impact on regional and global stability. 
Similarly, the political movements towards the creation of democratic 
governments in many parts of the world, mainly in Africa, while anticipating 
the emergence of a new order: in the existence of nations based upon democratic 
Pluralism, the participation of populations in running their countries and the 
affirmation of and respect for the fundamental rights of the citizenry, are 
also sometimes accompanied by internal political convulsions and conflicts. 
Thus present international relations are dominated by the optimism and 
hopes for a better future for us all brought about by these changes and, at 
the same time, by the current political realities where armed confrontations 
seem to take hold. 
The tragic situation in Somalia is a blatant example of the many national 
conflicts that are ravaging the world. 
I believe that national conflicts such as the one in Somalia, deserve our 
full attention, bearing in mind the dimension of the loss of human lives, the 
destruction of property they entail and the repercussions they have on 
regional and international peace and stability. 
The United Nations should assist those affected countries in the 
humanitarian field as well as in helping them to regain their internal 
political harmony and to bring about a normalization of the situation. 
I hope that in the case of Somalia all political forces will extend their 
full cooperation to the United Nations in facilitating the distribution of 
humanitarian assistance to the affected population. My country condemns any 
resistance or opposition to the deployment of United Nations forces in 
Somalia, whose presence becomes necessary for the massive provision of 
humanitarian assistance. I hope that the United Nations will proceed to the 
early deployment of an additional 3,000 United Nations guards to Somalia in 
view of the urgency of the situation. What is at stake here is the survival 
of the population of Somalia. Each day that passes without humanitarian 
assistance represents the loss of innumerable lives. The United Nations 
should stand firm in the implementation of its deployment decision, even in 
the face of the opposition of certain factions. 
The situation in Bosnia and Herzegovina is an example of the unfortunate 
reality that we are witnessing today, in which many conflicts seem to take 
hold despite attempts at peaceful negotiation. Notwithstanding the enormous 
efforts already made in various bodies, including the Security Council, to put 
an end to the conflict that is raging in the territory of the former 
Yugoslavia, and that has affected in particular the Republic of Bosnia and 
Herzegovina, no tangible and lasting result has been achieved so far. 
For reasons having to do with peace and political stability in a region 
as important for international security as Europe, and also with the respect 
that the humanitarian situation deserves from all of us, the international 
community should make renewed efforts to bring about peace and normality in 
that country. 
In this context, the Federal Republic of Yugoslavia (Serbia and 
Montenegro) can and should play a positive role. Everyone should strictly 
abide by the principle of territorial integrity and non-interference in the 
internal affairs of Bosnia and Herzegovina. The internal conflict in Bosnia 
and Herzegovina requires a solution involving respect for the equal rights of 
all its citizens. The basis of that solution should be satisfaction of the 
legitimate aspirations of the country's different communities. 
Against this background, my country hopes that the ongoing peace 
conference co-sponsored by the United Nations and the European Economic 
Community will produce satisfactory results in the very near future. 
The armed confrontations that today seem to be occurring everywhere call 
for a strong and more effective United Nations handling of its 
responsibilities in the maintenance of peace and stability. This important 
role of the United Nations takes on particular importance as an indispensable 
guarantee of the preservation of the independence, territorial integrity and 
security of smaller nations. 
It is incumbent upon the Security Council to carry out this primary 
responsibility of the United Nations in a speedy, efficient, coherent, 
impartial and unequivocal manner, whoever the participants in a conflict might 
be and wherever it might take place. 
In this connection, I should like to emphasize the relevance of the 
proposals put forward by the Secretary-General in his report "An Agenda for 
Peace" (A/47/277), with a view to strengthening the United Nations 
intervention capacity in the prevention and management of international 
crises. These proposals deserve careful consideration. My delegation will 
make its contribution to their analysis in the appropriate forum. The 
seriousness of the issues of international peace and security require careful 
consideration of these proposals, with a view to their early implementation. 
The Assembly should exert every effort to make the affirmation of and 
respect for human rights in all their different dimensions a priority issue on 
its agenda. The repeated violation of fundamental rights in various countries 
is still a reality that the community of nations cannot tolerate. Every 
effort should be made to eliminate the abuses that are still being committed 
in various parts of the world against the dignity of human beings and their 
basic human rights. 
While recognizing the multifaceted dimension of human rights, my 
delegation does not share the functionalist approach to this question. 
Indeed, fundamental rights and individual liberties are fundamental to the 
dignity of human beings and should therefore be asserted unconditionally- Jt 
is in this context that my country has advocated strengthening and improving 
United Nations mechanisms for the protection of human rights whenever their 
violation, by its dimension and degree, becomes intolerable. 
Whenever United Nations action to protect human rights comes into 
conflict with the principles of sovereignty and non-interference in the 
internal affairs of States, we should face the issue with the necessary 
courage and imagination to find a middle-ground approach. 
I should like in this connection to emphasize my country's concern about 
the practices of xenophobia and racism in certain countries. Cape Verde takes 
pride in receiving foreigners in its midst. It is therefore difficult for us 
to understand the surge of hatred and violence against foreign nationals and 
migrant workers in certain countries. 
A large part of my country's population works and resides abroad. 
Migration is today a universal phenomenon that in a way involves all 
countries. It is the expression of solidarity among groups and their ability 
to live in peace with one another, irrespective of their origin or race. Firm 
measures should be taken in the receiving countries against those engaged in 
such shameful practices, for they run counter to the basic rules of the 
civilized world that we all wish to build. 
The economic situation of the developing countries has not improved, 
notwithstanding national efforts. The precarious economic situation in which 
these countries find themselves plays a negative role in the establishment and 
consolidation of democratic institutions and offers fertile ground for the 
resurgence of conflict, which not only poisons social harmony, but also 
disturbs the peace and security of States. 
In the past, responding to appeals for economic assistance for developing 
nations could be seen as the expression of a mere act of human solidarity, but 
today it is clear that the need to engage all countries, developed and 
developing, in addressing the problems of underdevelopment represents a global 
interest that we all have in the creation of objective conditions that will 
facilitate the internal stability of nations and their harmonious relationship. 
The problem of underdevelopment is thus today a global concern shared by 
all those interested in the stability and ecological balance of the world. 
Therefore the solution of this problem should be found by both developed and 
developing countries, together. 
This economic situation becomes even more fragile for the developing 
countries that are affected by drought and desertification. Africa is the 
continent most affected in this regard. The enormous dimensions that drought 
and desertification has assumed in the world and the catastrophic effects it 
has had on many developing countries and the well-being of their population 
requires a global plan to face this calamity successfully. 
In this regard, it is to be hoped that the decision of the Rio Conference 
to establish an inter-governmental committee to negotiate a convention on 
drought and desertification will be implemented in the course of this session 
of the General Assembly. 
As a country that is seriously affected by drought and desertification. 
Cape Verde expects the negotiation of such a legal instrument to be crowned 
with success and its early entry into force to be a landmark in the struggle 
against this serious problem. 
Similarly, it is hoped that the important decisions taken at the Rio 
Conference will have positive follow-up. 
The time has come for us to show with deeds that this Conference 
represented a break with a past of environmental negligence. Let us hope that 
it will represent the beginning of a new attitude on the part of Governments 
and a new spirit of shared responsibilities and international solidarity in 
the creation of a healthier and ecologically more sound world, a world 
economically more interdependent and morally more just. 
The world goes through political, economic and social changes of major 
magnitude. The United Nations, as a permanent conference where economic, 
political and social issues are discussed, should reflect such changes in its 
own structures and procedures so that it may fulfil its potential and 
strengthen its capacity in dealing with the ever increasing and diversified 
challenges. 
In this regard the efforts being made to streamline the work of the 
United Nations and rationalize its activities are undoubtedly commendable and 
deserve our support. The "Agenda for peace" presented by the 
Secretary-General following the Security Council summit held in January of 
this year is a solid basis for reflection on issues related to United Nations 
reform. It is to be hoped that the useful ideas contained therein will be 
further developed in the ongoing dialogue on the adjustment of the United 
Nations to today's needs. 
This necessity for adjustment is already felt even at the level of 
certain United Nations organs. In fact, the activity of the General Assembly 
has been seen lately as having lost certain importance, and its prestige has 
been affected. 
As the most important organ of the United Nations, where the voices of 
all member countries are heard, it is important that this Assembly, which is 
the expression of the democratic character of this Organization, find ways to 
reactivate its activities and restore its lost prestige. 
In our view there are different means through which to strengthen the 
role of the General Assembly. The consideration of measures to rationalize 
the work of the General Assembly is one such means. Rationalization should 
touch upon redesigning its agenda and reconsideration of its procedures, 
including restructuring the debate in the plenary and in the different 
committees, to avoid unnecessary overlapping and repetition. 
On the other hand, it is important that whenever an item on its agenda 
assumes global relevance and generates universal interest it should be 
considered in the General Assembly itself instead of being transferred for 
consideration as autonomous subject-matter in an international conference. 
Lately voices have frequently been heard on the need to enlarge the 
Security Council membership. We believe that this issue should be tackled in 
the light of the necessity of adapting this organ to the correlation of forces 
prevalent in the world today. Equally important is the necessity of taking 
into consideration a relative balance in the representation in the Council of 
different regions. Whatever the outcome, however, enlargement of the Security 
Council should in no way take place at the expense of the effectiveness of the 
decisions that that important body is called upon to take on issues of peace 
and security. 
On the other hand, the ongoing efforts to streamline the work of the 
Economic and Social Council should improve the co-ordination of the activities 
of different bodies dealing with economic and social issues, due account being 
taken, obviously, of the necessity of preserving the required decentralization 
and the specific nature of the functions of those bodies. We welcome the 
decision of the Secretary-General to proceed to an in-depth study on the 
modalities for that restructuring. 
Ours is an era of armed confrontation and profound changes in the 
international scene. But it is equally an era that offers a unique 
opportunity and exceptional conditions that nurture great expectations and 
hope in the shaping of a better and more peaceful relationship between nations 
aimed at building a collective future of peace and well-being. 
Tolerance, a spirit of solidarity and the promotion of universal values 
should guide us in the shaping of this collective future. It is incumbent 
upon us all, small countries and big as well, developed and developing 
nations, to understand the sense of our community of interest and to take the 
necessary steps towards that end. 